DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 28 June 2022 with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-231924A to Toda et al. (hereinafter Toda’924 - this rejection is based on the machine translation previously provided to applicant) in view of Soler et al. (US 2018/0077767 A1, hereinafter Soler’767). 
Regarding claim 1, Toda’924 discloses an illumination device (e.g. Figs. 1, 4, 5, 10, 12; title; paragraph [0001]) comprising: a first lighting unit configured to emit a first light in a first light emission direction that extends through a working plane of a user (e.g. Fig. 1, light emitting part 52 for a working surface 2 ; paragraph [0028]; as shown in Figs. 4 and 5, the first emission 52 extends in a first light direction 52L downward toward work surface 2); and a second lighting unit configured to emit a second light in a second emission direction that extends through a facial plane of the user (e.g. paragraph [0028]; face light emitting part 51 directing light 51 in a direction 51L toward the face of user 4). Toda’924 discloses wherein the first and second lighting units are coupled to a control unit, wherein the control unit sets at least one of color temperature or illumination intensity of either the first or second light (e.g. paragraphs [0045], [0046], [0052], [0056]).
Further regarding claim 1, in particular the limitation “wherein the first light has a lower color temperature than the second light”, the stated purpose of Toda’924 is to use the second light (51L, also referred to as “direct light”) during a first working time zone (daytime) to directly irradiate onto the face of a person with the express purpose of regulating melatonin expression. While Toda’924 does not name a numeric value for the color temperature of the second light, it does expressly state that the color temperature for regulating melatonin should be as high as possible, and that it is known that lowest possible color temperatures prevent disturbance to melatonin secretion and circadian rhythm (paragraph [0003]). Conversely, the first light (52L, also called “illumination light”) which is projected on to the working surface is preferably kept below 5000K so that it avoids any adverse effect on melatonin production. In particular, during the second working time period (i.e. evening and night time), Toda’924 expressly sets the first light (52L) with a low color temperature to avoid negatively impacting sleep and melatonin production. Toda’924 turns off the light 51L illuminating the face during the second working time period expressly because it has a higher color temperature intended to produce a therapeutic effect on melatonin production. The first light 52L illuminating the work surface is allowed to remain on at night (during a second work time zone) with a lower color temperature (under 3000K) expressly because the color temperature is low enough to not produce an adverse effect on the user. Thus although Toda does not assign a numeric value to the second light 51L, the fact that it is expressly proposed for providing a melatonin tailoring effect which requires as high a color temperature as possible (e.g. paragraph [0003]), whereas the first light 52L is expressly set with as low a color temperature as possible to avoid such an effect (e.g. paragraph [0003]) makes it quite clear that the second light 51L would necessarily have a higher color temperature. (See also paragraphs [0051]-[0056]).
Further regarding claim 1, Toda’924 discloses a method of using the device of claim 1 comprising: defining a first control curve according to a diurnal working rhythm (e.g. paragraphs [0011]-[0012], [0027], [0040], [0052], [0053]); defining a second control curve according to a circadian rhythm (e.g. paragraphs [0022], [0036]-[0038]); setting at least one property according to the first curve selected from the group consisting of first color temperature and first illumination intensity of the first lighting unit and changing it according to a chronological sequence (ibid.); and setting at least one property according to the second control curve selected from the group consisting of the second color temperature and second illumination intensity and changing it according to a chronological sequence (ibid.). Additionally, as this functional language is now presented in a device claim, it is considered no more than an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claim 1, Toda’924 discloses setting parameters of the first control curve and second control curve as cited above, and additional discloses that a user can at least turn the light on and off manually (e.g. paragraph [0052]), but does not expressly disclose wherein the parameters of the control curve are changeable by a user. In the same problem-solving area, Soler’767 teaches that it is known to provide lighting fixtures with adjustable spectral as well as spatial output designed to coordinate with the time of day and human circadian rhythms for optimal effect (e.g. abstract; paragraph [0003]). Soler’767 teaches that this can be achievable by providing a user interface for programming the lighting device to vary the light output both in color and intensity during user selected time intervals (i.e. setting the control curve manually, e.g. paragraph [0012]). Soler’767 teaches that the lighting source is made programmable by the user through a control interface to coordinate the illumination with the user’s schedule, and/or such that the user can input specific idiosyncratic parameters or desires in order to adjust and optimize the illumination of the luminaire throughout the day and to facilitate regulation of individual circadian rhythm, sleep cycles, and period of acute alertness (e.g. paragraph [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Toda’924, to include user control of the spectral and temporal control curve in addition to the spatial control of the luminaire as taught by Soler’767, since such a modification would provide the predictable results of coordinating the illumination with the user’s schedule, and/or such that the user can input specific idiosyncratic parameters or desires in order to adjust and optimize the illumination of the luminaire throughout the day and to facilitate regulation of individual circadian rhythm, sleep cycles, and period of acute alertness
Regarding claim 2, Toda’924 as modified discloses wherein the first color temperature of the first light is in a range of at least 2700 K and at most 6500K (e.g. paragraphs [0011], [0014] - work face illumination light has a color temperature of 5000 K or less; [0036] indicates that the illumination light of the working surface can be varied from 3000 K to 7000K) and the second light has a melanopic action factor between 0.4 and 1.1 (e.g. paragraphs [0011], [0014], [0030], [0032]).
Regarding claim 3, Toda’924 as modified shows the angle between the first emission direction and the second emission direction being at least 50 degrees and at most 130 degrees (e.g. Figs. 1, 4 and 5 all show an angle being between approximately 60-90 degrees).
Regarding claim 4, Toda’924 as modified discloses wherein the second light provides an illuminance of at least 240 lux (e.g. paragraphs [0011], [0014], [0029] and [0053] indicate a flux per unit area, i.e. lux, of at least 700, with paragraph [0036] indicating the melatoninergic radiation flux as a results-effective variable which can be varied from 400 - 900). Although Toda’924 does not disclose that the light source is placed at a spacing of 20 cm to at most 40 cm from the face,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system  as taught by Toda’924 with the stated lux range to be appropriate at 20-40 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 5, Toda’924 as modified discloses wherein the first lighting unit has a first light exit surface (e.g. light source 62 in Figs. 4-5 exits downward through the illustrated exit surface), the first light is emitted in operation of the illumination device from the first light exit surface (e.g. per light distribution curve 52 L), wherein the first light exit surface in operation has a first light density of at most 60,000 cd/m2 (e.g. paragraphs [0013], [0039]).
Regarding claim 6, Toda’924 as modified discloses wherein the light density is at most 10,000 cd/m2 (e.g. paragraph [0035]).
Regarding claim 7, Toda’924 as modified discloses the invention substantially as claimed including the stated light density ranges and the desire for the light density to be as low as possible to reduce the experience of glare, but does not expressly disclose wherein the second light density is at most 3000 cd/m2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toda’924 with the claimed value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 8, Toda’924 as modified discloses wherein the second light exiting surface is at least one of light scattering and reflective (e.g. Fig. 4, 5 show the second light passing through filter 7, which would necessarily provide either a scattering or reflective function relating to the preferred wavelengths of light being passed therethrough).
Regarding claims 9 and 10, Toda’924 as modified discloses the invention substantially as claimed including, as cited above, that the facial light source has a luminous flux between 400-900 lumen and a desire for the working light to be as bright as possible during daytime use, but does not expressly disclose the first light (for the work surface) having a luminous flux of at least 100 lumen or 140 lumen.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by  Toda’924 with the first light having at least 100 or 140 lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 11, Toda’924 as modified discloses wherein the first light has a first color rendering index of the first light of at least 80 (e.g. paragraph [0054]). Although Toda’924 does not specify the color rendering index of the second light, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toda’924 to include the second facial light source having a CRI of at least 70 (and in fact as high as possible), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Likewise, it would be within the routine skill of one having ordinary skill in the art to achieve a low or no flicker output having a flicker index of less than 0.25 and degree of flickering less than 1.5 without undue experimentation.
Regarding claim 12, Toda’924 as modified discloses wherein a first spacing of the first light relative to the working plane and a second spacing of the second light relative to the facial plane, wherein both spacings are changeable (e.g. paragraphs [0045], [0047], [0049], [0058], [0059], [0065]). Toda’924 also discloses wherein the first and second lighting units are adjustably mounted to a mounting component with adjustable first and second emission directions (e.g. paragraph [0065]).
Regarding claim 20, Toda’924 as modified discloses wherein the second light provides an illuminance of at least 240 lux (e.g. paragraphs [0011], [0014], [0029] and [0053] indicate a flux per unit area, i.e. lux, of at least 700, with paragraph [0036] indicating the melatoninergic radiation flux as a results-effective variable which can be varied from 400 - 900). As Toda’924 describes this as a “melatonin acting radiation flux”, it is presumed that the melatoninergic radiation flux M relates to the MEDI and is therefore clearly “at least 240 lux” as claimed.  Applicant’s specification establishes at [0030] that the MEDI is merely a mathematically defined value related to color temperature and light flux, wherein a color temperature of 6500 K and illumination intensity (light flux) of 300 lux will achieve a MEDI of 240 lux. This is corroborated by paragraph [0030] of Toda’924 establishing melatoninergic radiation flux M to be related to the light flux through a coefficient m, such that the melatoninergic flux is less than the light flux as m will be less than 1. Thus since Toda’924 discloses a MEDI between 400-900, and the light flux can be mathematically shown to be greater than the light flux, Toda’924 will also clearly have an illumination intensity of at least 300 lux. As before, although Toda’924 does not express an exact numeric value for the color temperature of the second light, Toda’924 does set forth the use of light sources for the working surface light that can be varied from 3000-7000K (e.g. paragraph [0036]), wherein the light emitting unit can be shared for irradiation of the face (e.g. paragraphs [0023], [0050]), and wherein the second light is set to have a high color temperature relative to the first light (which is described as emitting a low color temperature, wherein low is stated as 5000 K or less), and in fact a color temperature as high as possible, to provide the desired effects on melatonin secretion and circadian rhythm (e.g. paragraphs [0003], [0051]-[0056]). Thus it can be established within the disclosure of Toda’924 that for the second light to have a high color temperature as disclosed, the color temperature would be at least 5000 K. Further, there is a maximum bound on the range of possible color temperatures established by the implemented light source, which as contemplated in Toda’924 might be 7000 K. Further, color temperature is clearly established as a result-effective variable as color temperatures above a certain value create an effect on melatonin production and circadian rhythm, whereas temperatures below a certain value have no effect. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify system as taught by  Toda’924 with a color temperature of 6500 K, as Toda’924 directly discloses a desire to utilize a high color temperature in the example limited range of 5000-7000K to produce a desired melatoninergic effect and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  
Regarding claim 21, Toda’924 discloses wherein the control unit is at least partially integrated into at least one of the first lighting unit and the second lighting unit (e.g. paragraphs [0046], [0052] - control unit 54).
Regarding claim 22, Toda’924 discloses wherein the first lighting unit and the second lighting unit are configured to be activated independently of one another by the control unit (ibid.; paragraph [0028]).

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Toda’924 in view of Soler’767 as above, and further in view of EP 3418628 A2 to Grosse Austing (hereinafter Austing’628).
Regarding claim 23, Toda’924 discloses an illumination device (e.g. Figs. 1, 4, 5, 10, 12; title; paragraph [0001]) comprising: a first lighting unit configured to emit a first light in a first light emission direction that extends through a working plane of a user (e.g. Fig. 1, light emitting part 52 for a working surface 2 ; paragraph [0028]; as shown in Figs. 4 and 5, the first emission 52 extends in a first light direction 52L downward toward work surface 2); and a second lighting unit configured to emit a second light in a second emission direction that extends through a facial plane of the user (e.g. paragraph [0028]; face light emitting part 51 directing light 51 in a direction 51L toward the face of user 4).
Further regarding claim 23, in particular the limitation “wherein the first light has a lower color temperature than the second light”, the stated purpose of Toda’924 is to use the second light (51L, also referred to as “direct light”) during a first working time zone (daytime) to directly irradiate onto the face of a person with the express purpose of regulating melatonin expression. While Toda’924 does not name a numeric value for the color temperature of the second light, it does expressly state that the color temperature for regulating melatonin should be as high as possible, and that it is known that lowest possible color temperatures prevent disturbance to melatonin secretion and circadian rhythm (paragraph [0003]). Conversely, the first light (52L, also called “illumination light”) which is projected on to the working surface is preferably kept below 5000K so that it avoids any adverse effect on melatonin production. In particular, during the second working time period (i.e. evening and night time), Toda’924 expressly sets the first light (52L) with a low color temperature to avoid negatively impacting sleep and melatonin production. Toda’924 turns off the light 51L illuminating the face during the second working time period expressly because it has a higher color temperature intended to produce a therapeutic effect on melatonin production. The first light 52L illuminating the work surface is allowed to remain on at night (during a second work time zone) with a lower color temperature (under 3000K) expressly because the color temperature is low enough to not produce an adverse effect on the user. Thus although Toda does not assign a numeric value to the second light 51L, the fact that it is expressly proposed for providing a melatonin tailoring effect which requires as high a color temperature as possible (e.g. paragraph [0003]), whereas the first light 52L is expressly set with as low a color temperature as possible to avoid such an effect (e.g. paragraph [0003]) makes it quite clear that the second light 51L would necessarily have a higher color temperature. (See also paragraphs [0051]-[0056]).
Further regarding claim 23, Toda’924 discloses a method of using the device of claim 1 comprising: defining a first control curve according to a diurnal working rhythm (e.g. paragraphs [0011]-[0012], [0027], [0040], [0052], [0053]); defining a second control curve according to a circadian rhythm (e.g. paragraphs [0022], [0036]-[0038]); setting at least one property according to the first curve selected from the group consisting of first color temperature and first illumination intensity of the first lighting unit and changing it according to a chronological sequence (ibid.); and setting at least one property according to the second control curve selected from the group consisting of the second color temperature and second illumination intensity and changing it according to a chronological sequence (ibid.). Additionally, as this functional language is now presented in a device claim, it is considered no more than an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claim 23, Toda’924 discloses the invention substantially as claimed, but does not expressly disclose wherein the second lighting unit is configured to emit the second light such that the second light corresponds to an indirect illumination of the facial plane via the surrounding environment. Applicant’s specification that such an indirect illumination can include a source which has a scattering coating or comprises a diffuser. In the same problem-solving area Baaijens’506 teaches that it is known in a system comprising daylight-responsive and therapeutic lighting systems comprising both task lighting and face lighting to use indirect, diffuse lighting for the face lighting to minimize glare on individuals seated in line with the face light and to achieve the other desired light output characteristics (e.g. paragraphs [0059], [0066]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toda’924, with the light incident on the facial plane to be a diffuse light as taught by Baaijens’506, since such a modification would provide the predictable results of reducing glare and achieving other desired light output characteristics, both stated goals of the Toda’924 system.
Regarding claim 26, and further regarding claim 23, Toda’924 discloses a connecting unit which is configured to provide a connection between a control unit and the first and second lighting units (e.g. the singular enclosure embodied either as luminaire 1 or light emitting unit 5 as shown reasonably reads on a connecting unit which connects the controls with the first and second lighting units 51 and 52). Toda’924 discloses the invention substantially as claimed, but does not expressly disclose wherein the connection protocol is a wireless protocol, or wherein the control unit is more specifically a portable computer, smartphone or tablet. In the same field of endeavor, Austing’628 teaches that it is known to use, in addition to a control module integrated into the lighting device, a portable control module such as a smartphone which provides the advantage of minimizing the processing needs of the lighting device itself since complex calculations can be outsourced to the portable control module (e.g. paragraph [0053]) or to control an on/off function of the lighting device depending on the distance of the smartphone to the device based on Bluetooth proximity (e.g. paragraph [0076]), and to reduce the number of displays or buttons needed on the lighting device and provide easier programming (e.g. paragraphs [0083], [0092]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toda’924, with a wireless controller such as a smartphone as taught by Austing’628, since such a modification would provide the predictable results of reducing the processing needs internal to the lighting device, enabling features such as push notifications or Bluetooth proximity detection, and provide easier programing and control of the lighting device.
Further regarding claim 23, Toda’924 discloses setting parameters of the first control curve and second control curve as cited above, and additional discloses that a user can at least turn the light on and off manually (e.g. paragraph [0052]), but does not expressly disclose wherein the parameters of the control curve are changeable by a user. In the same problem-solving area, Soler’767 teaches that it is known to provide lighting fixtures with adjustable spectral as well as spatial output designed to coordinate with the time of day and human circadian rhythms for optimal effect (e.g. abstract; paragraph [0003]). Soler’767 teaches that this can be achievable by providing a user interface for programming the lighting device to vary the light output both in color and intensity during user selected time intervals (i.e. setting the control curve manually, e.g. paragraph [0012]). Soler’767 teaches that the lighting source is made programmable by the user through a control interface to coordinate the illumination with the user’s schedule, and/or such that the user can input specific idiosyncratic parameters or desires in order to adjust and optimize the illumination of the luminaire throughout the day and to facilitate regulation of individual circadian rhythm, sleep cycles, and period of acute alertness (e.g. paragraph [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Toda’924, to include user control of the spectral and temporal control curve in addition to the spatial control of the luminaire as taught by Soler’767, since such a modification would provide the predictable results of coordinating the illumination with the user’s schedule, and/or such that the user can input specific idiosyncratic parameters or desires in order to adjust and optimize the illumination of the luminaire throughout the day and to facilitate regulation of individual circadian rhythm, sleep cycles, and period of acute alertness.
Regarding claim 24, in order for the control unit 54 of Toda’924 to operate as disclosed and cited above, it would necessarily store the control curves in order to run them.
Regarding claim 25, Toda’924 discloses wherein the first lighting unit and the second lighting unit are configured to be activated independently of one another by the control unit (e.g. paragraphs [0028], [0046], [0052] - control unit 54).
Regarding claim 27, Toda’924 discloses wherein the first and second lighting units are coupled to a control unit, wherein the control unit sets at least one of color temperature or illumination intensity of either the first or second light (e.g. paragraphs [0045], [0046], [0052], [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2018/0077767 A1 to Soler et al. is considered to disclose the invention substantially as claimed and would serve to anticipate at least the independent claim(s) under 35 U.S.C. § 102(a)(2). Applicant is directed to at least paragraphs [0010]-[0015], [0020]-[0022], [0024], [0026], [0027], [0033]-[0036]. Although Soler’767 is not yet applied against the claims in order to practice compact prosecution, Applicant is encouraged to consider the reference when formulating their next amendment or response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
4 October 2022